In an action to recover damages predicated upon defendants’ default in the performance of a construction contract, defendants appeal from an order of the Supreme Court, Orange County, entered October 26, 1976, which denied their motion to modify a prior order of the same court, dated May 1, 1974. Order affirmed, with $50 costs and disbursements. As a part of the long and tortuous litigation between these parties, this court affirmed the order dated May 1,1974 (see Aetna Cas. & Sur. Co. v Hambly Constr. Co., 48 AD2d 676) and finds nothing advanced in appellants’ arguments to warrant modification of the earlier determination. Rabin, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.